In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00030-CR
                                                ______________________________
 
 
 
                                                   IN
RE:  MICHAEL KENNEDY
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Michael Kennedy has filed a document
which we deem a petition for writ of mandamus in which he asks this Court to
order the Honorable Mark Calhoon to take action on documents filed in his
court.
            We deny the petition. 
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          January 25, 2011
Date
Decided:             January 26, 2011
 
Do
Not Publish